Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 10, the ratio of power is unclear.  A ratio demonstrates the quantitative relation between two amounts. The first amount (power of a first peak of the plurality of CIRs) is clear.  It is unclear which peak would be used as a second power amount to compute the ratio.  Claim 11 includes a similar recitation and is also unclear for at least this reason.
In claim 12, the relative tap distance is unclear.  A relative tap distance demonstrates the quantitative relation between two tap distances.  The first tap distance (of a first peak of the plurality of CIRs) is clear. It is unclear which peak would be used as the second tap distance to compute the relative tap distance. Claim 13 includes a similar recitation and is also unclear for at least this reason. 
In claims 11 and 13, the term “top peak” is unclear. The examiner’s interpretation of this recitation is “maximum peak.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 10-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bialer et al (US 2015/0282112 Al; hereinafter “Bialer”) in view of Mar et al (Ultra-wide bandwidth in-vehicle channel measurements using chirp pulse sounding signal doi: 10.1049/iet-smt.2008.0129; hereinafter “Mar”).

Regarding claim 8,
	Bialer teaches:

A method of determining a vehicle state, the method comprising: 
receiving a UWB signal ([0226] – best example is the Ultra-Wideband (UWB)) at a plurality of receiving nodes; ([0169] – The signals can be transmitted from reference stations 54 and received by object 52 or from object 52 and received by reference stations 54.)
computing a plurality of channel-impulse responses (CIRs) from the UWB signal received from the plurality of receiving nodes; (Fig. 3 – partitioned observation vector; [0242] – observation vector… contains the received multipath first cluster plus noise samples; [0244] – receiver obtains K independent observation vectors; [0235] – channel is assumed to be a time invariant multipath channel with impulse response given by Eq. 1) 
extracting from the plurality of CIRs (Fig. 17, [0118, 0119, 0122] – each received signal is processed using a matrix R featuring a characteristic power delay… power delay profile expresses the statistical characteristics of the multipath channel… power delay is estimated independently per each link between reference station and object. In this case, because the power delay profile is determined based on the received CIRs, “extracting from the plurality of CIRs” corresponds to extracting from the power delay profile.) a plurality of peak-based features based on a selected position and amplitude; and ([0230] – search for a finite number of MF output peak epochs and to estimate the TOA as the earliest peak epoch)
generating a plurality of correlation-based features by correlating the plurality of CIRs to a corpus of reference CIRs relating to a plurality of vehicle states; and (Fig. 17, [0144] – The matrix R can be based on an autocorrelation matrix of the signal and is preferably a function of the position of the object.)
 ([0136] – method adaptively learns over time the parameters that determine the power delay profile and/or waveform)

Mar teaches:
determining the vehicle state by processing the plurality of peak-based features and correlation-based features using a machine learning classification algorithm.   (Fig. 9 – PDP of measured CIRs determine vehicle state)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Mar’s known technique to Bialer’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Bialer teaches a base method of UWB channel measurement; (2) Mar teaches using UWB channel measurements to determine a vehicle state; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 10,
Bialer in view of Mar teaches the invention as claimed and discussed above.

	Bialer further teaches:
The method of claim 8, wherein 
the one or more peak-based features may be determined based on a ratio of power of a first peak of the plurality of CIRs. ([0121] – power delay profile can be adaptively varied to better match the multipath statistical characteristics of the specific environment and of the specific object position; [0123] – two or more power delay profile candidates are employed)

A modification of the combination of Bialer in view of Mar to use a ratio of power of a first peak to determine the peak-based features would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case a need to choose an accurate and in-phase power delay profile from a plurality of candidates for the incoming CIRs; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, in this case using a relative amplitude (power) or frequency (tap) of the incoming CIR; (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 11,
Bialer in view of Mar teaches the invention as claimed and discussed above.

	Bialer further teaches:
The method of claim 8, wherein 
the one or more peak-based features may be determined based on a ratio of power of a top peak of the plurality of ClRs. ([0121] – power delay profile can be adaptively varied to better match the multipath statistical characteristics of the specific environment and of the specific object position; [0123] – two or more power delay profile candidates are employed)

A modification of the combination of Bialer in view of Mar to use a ratio of power of a top peak to determine the peak-based features would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case a need to choose an accurate and in-phase power delay profile from a plurality of candidates for the incoming CIRs; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, in this case using a relative amplitude (power) or frequency (tap) of the incoming CIR; (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 12,
Bialer in view of Mar teaches the invention as claimed and discussed above.

Bialer further teaches:
The method of claim 8, wherein 
the one or more peak-based features may be determined based on a relative tap distance between a first peak of the plurality of CIRs. ([0121] – power delay profile can be adaptively varied to better match the multipath statistical characteristics of the specific environment and of the specific object position; [0123] – two or more power delay profile candidates are employed)

relative tap distance of a first peak to determine the peak-based features would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case a need to choose an accurate and in-phase power delay profile from a plurality of candidates for the incoming CIRs; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, in this case using a relative amplitude (power) or frequency (tap) of the incoming CIR; (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 13,
Bialer in view of Mar teaches the invention as claimed and discussed above.

	Bialer further teaches:
The method of claim 8, wherein 
the one or more peak-based features may be determined based on a relative tap distance between a top peak of the plurality of CIRs. ([0121] – power delay profile can be adaptively varied to better match the multipath statistical characteristics of the specific environment and of the specific object position; [0123] – two or more power delay profile candidates are employed)

relative tap distance of a top peak to determine the peak-based features would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case a need to choose an accurate and in-phase power delay profile from a plurality of candidates for the incoming CIRs; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, in this case using a relative amplitude (power) or frequency (tap) of the incoming CIR; (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 16,
Bialer in view of Mar teaches the invention as claimed and discussed above. 

Bialer further teaches:
The method of claim 8. wherein 
the machine learning classification algorithm is generated using a machine-learning process that includes a training phase and a testing phase. ([0136] – method adaptively learns over time the parameters that determine the power delay profile and/or waveform)

Regarding claim 17,
Bialer in view of Mar teaches the invention as claimed and discussed above. 

Bialer in view of Mar does not teach:
the machine learning classification algorithm is a Random Forest classifier.

	A modification of the combination of Bialer in view of Mar to use a Random Forest classifier would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case a need for a machine learnig classification algorithm; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, such as logistic regression, decision trees, and random forests; (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 18,
Bialer in view of Mar teaches the invention as claimed and discussed above.

	Bialer further teaches:
The method of claim 8, further comprising: 
upsampling the plurality of CIRs; and (Figs. 21-23; [0114] – components are equally spaced in terms of the corresponding time points.)
aligning the plurality of CIRs by shifting a first path within one of the plurality of CIRs to a reference tap. ([0122] – The power delay profile is initiated at the TOA; [0154] – each column in C is a cyclic shifted representation of the signal waveform; Fig. 17; [0144] – The matrix R can be based on an autocorrelation matrix of the signal)

Regarding claim 19,
Bialer in view of Mar teaches the invention as claimed and discussed above.

	Bialer further teaches:

The method of claim 18. wherein 
the first path is identified as an event that occurs in the plurality of CIRs. ([0114] – each component of the vector can be a signal intensity value and phase associated with a different time point within the signal; [0006] – These [TOA] measurements are based on estimation of the first arrival time of the transmitted signal)

Claims 1-7, 9, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bialer in view of Mar and further in view of Fox et al. (US 2009/0015460 Al; hereinafter “Fox”).

Regarding claim 1,
Bialer teaches:
A method of determining a vehicle state, the method comprising: 
receiving a UWB signal ([0226] – best example is the Ultra-Wideband (UWB)) at a plurality of receiving nodes; ([0169] – The signals can be transmitted from reference stations 54 and received by object 52 or from object 52 and received by reference stations 54.)
computing a plurality of channel-impulse responses (CIRs) from the UWB signal received from the plurality of receiving nodes; (Fig. 3 – partitioned observation vector; [0242] – observation vector… contains the received multipath first cluster plus noise samples, [0244] – receiver obtains K independent observation vectors)
generating a plurality of maximum likelihood vehicle matrices by correlating the plurality of CIRs to a corpus of reference CIRs relating to a plurality of vehicle states; and (Fig. 17, element 12; Ex. 8 – matrix R; [0118] – each received signal is processed using a matrix R featuring a characteristic power delay profile and a characteristic signal waveform; characteristic power delay profile and characteristic signal waveform correspond to reference CIRs; received signals processed using matrix R correspond to maximum likelihood vehicle matrices )
determining the [position of an object] (Fig. 17, [0149, 0151] – position estimation typically employs a maximum likelihood (ML) procedure... ML procedure involves the calculation of matrix S where S is a function of the (unknown) position p… S comprises contributions from each signal in a statistically independent manner.)

Bialer does not teach:
determining the vehicle state by summing the plurality of maximum likelihood vehicle matrices

Mar teaches:
determining the vehicle state by  (Fig. 9; [section 2, col. 2, lines 16-17] – student sitting in the driver seat will change the channel characterization of multipath wave reflection)

Mar does not teach:
summing the plurality of maximum likelihood vehicle matrices

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Mar’s known technique to Bialer’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Bialer teaches a base method of UWB channel measurement; (2) Mar teaches using UWB channel measurements to determine whether a user is situated within a vehicle and whether a window is open or closed; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Fox teaches:
summing the plurality of maximum likelihood vehicle matrices ([0184] – cumulative likelihood computations; [0177] – only the tracks that build up (likelihood) in excess of a second threshold become “detections”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Fox’s known technique to Bialer in view of Mar’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Bialer in view of Mar teaches a base method using channel measurements and maximum likelihood estimation to determine vehicle state; (2) Fox teaches a specific technique of maximum likelihood accumulation in order to determine estimations; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and 


Regarding claim 2,
Bialer in view of Mar and further in view of Fox teaches the invention as claimed and discussed above. 

Bialer does not teach:
The method of claim 1, wherein the vehicle state includes determining whether a user is situated within a vehicle

Mar teaches:
The method of claim 1, wherein 
the vehicle state includes determining whether a user is situated within a vehicle. ([section 2, col. 2, lines 16-17] – student sitting in the driver seat will change the channel characterization of multipath wave reflection)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Mar’s known technique to Bialer’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Bialer teaches a base method of UWB channel measurement; (2) Mar teaches using UWB channel measurements to determine whether a user is situated within a vehicle; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in 

	
Regarding claim 3,
Bialer in view of Mar and further in view of Fox teaches the invention as claimed and discussed above. 

Bialer does not teach:
The method of claim 1, wherein 
the vehicle state includes determining a position of a vehicle window and door.

Mar teaches:
The method of claim 1, wherein 
the vehicle state includes determining a position of a vehicle window ([section 5, lines 37-38] – time delay spread of the UWB CIR under open window condition is less than that of closed window condition and door. (Under the broadest reasonable interpretation of the claim, in light of the specification, a door is a large window and its position will be determined in the same way)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Mar’s known technique to Bialer’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Bialer teaches a base method of UWB channel measurement; (2) Mar teaches using UWB channel measurements to determine a position of a vehicle window; (3) one of ordinary skill in the art would have recognized that 

Regarding claim 4,
Bialer in view of Mar and further in view of Fox teaches the invention as claimed and discussed above.

Bialer further teaches:
The method of claim 1, further comprising: 
upsampling the plurality of CIRs; and (Figs. 21-23; [0114] – components are equally spaced in terms of the corresponding time points.)
aligning the plurality of CIRs by shifting a first path within one of the plurality of CIRs to a reference tap. ( [0122] – The power delay profile is initiated at the TOA; [0154] – each column in C is a cyclic shifted representation of the signal waveform; Fig. 17; [0144] – The matrix R can be based on an autocorrelation matrix of the signal)

Regarding claim 5,
Bialer in view of Mar and further in view of Fox teaches the invention as claimed and discussed above.

Bialer further teaches:
The method of claim 4, wherein 
the plurality of CIRs are upsampled using a Fast Fourier Transformation (FFT) algorithm that operates on a time domain ([0114] – signal is the time domain) of one of the plurality of CIRs. ([0115-0116] – representative example of a signal in the frequency domain is, without limitation, a Fast Fourier Transform (FFT) or Discrete Fourier Transform (DFT) vector)

Regarding claim 6,
Bialer in view of Mar and further in view of Fox teaches the invention as claimed and discussed above.

Bialer further teaches:
The method of claim 4. wherein 
the first path is identified as an event that occurs in the plurality of CIRs. ([0114] – each component of the vector can be a signal intensity value and phase associated with a different time point within the signal; [0006] – These [TOA] measurements are based on estimation of the first arrival time of the transmitted signal)

Regarding claim 7,
Bialer in view of Mar and further in view of Fox teaches the invention as claimed and discussed above. 

	Bialer further teaches:
The method of claim 1, wherein 
the maximum likelihood vehicle matrices is generated during a machine learning process that includes a training phase and testing phase. ([0136] – method adaptively learns over time the parameters that determine the power delay profile and/or waveform)


Regarding claim 9,
	Bialer in view of Mar teaches the invention as claimed and discussed above.

	Bialer further teaches:
The method of claim 8, further comprising: 
generating a plurality of maximum likelihood vehicle matrices by correlating the plurality of CIRs to the corpus of reference CIRs relating to the plurality of vehicle states; and 
determining the vehicle state by processing the plurality of peak-based factures and correlation-based features using the machine learning classification algorithm within the top-K vehicle state matrix.

Bialer does not teach:
summing the plurality of maximum likelihood vehicle matrices to generate a top-K vehicle state matrix; and 

Mar teaches:
determining the vehicle state based on UWB channel measurement (Fig. 9; [section 2, col. 2, lines 16-17] – student sitting in the driver seat will change the channel characterization of multipath wave reflection)

Mar does not teach:
summing the plurality of maximum likelihood vehicle matrices to generate a top-K vehicle state matrix; 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Mar’s known technique to Bialer’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Bialer teaches a base method of UWB channel measurement; (2) Mar teaches using UWB channel measurements to determine whether a user is situated within a vehicle and whether a window is open or closed; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Fox teaches:
summing the plurality of maximum likelihood vehicle matrices to generate a top-K vehicle state matrix ([0184] – cumulative likelihood computations; [0177] – only the tracks that build up (likelihood) in excess of a second threshold become “detections”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Fox’s known technique to Bialer in view of Mar’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Bialer in view of Mar teaches a base method using channel measurements and maximum likelihood estimation to determine vehicle state; (2) Fox teaches a specific technique of maximum likelihood accumulation in order to determine estimations; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 14,
Bialer in view of Mar teaches the invention as claimed and discussed above. 

Bialer in view of Mar does not teach:
the one or more peak-based features may be determined based on a maximum peak power of the plurality of CIRs.

Fox teaches:
the one or more peak-based features may be determined based on a maximum peak power of the plurality of CIRs. ([0184] – peaks that have sufficiently large single-frame likelihoods to be considered as target candidates)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Fox’s known technique to Bialer in view of Mar’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Bialer in view of Mar teaches a base method using channel measurements and maximum likelihood estimation to determine vehicle state; (2) Fox teaches a specific technique of maximum likelihood accumulation in order to determine estimations; (3) one of ordinary skill in the art would have recognized that applying 

Regarding claim 15,
Bialer in view of Mar and further in view of Fox teaches the invention as claimed and discussed above. 

Bialer in view of Mar does not teach:
the one or more peak-based features may be determined based on a position of the maximum peak power of the plurality of CIRs.

Fox further teaches:
the one or more peak-based features may be determined based on a position of the maximum peak power of the plurality of CIRs. ([0184] – peaks that exceed a threshold have contiguous neighbors that form clusters. Clusters are usually assigned a single location that is passed to the tracker as a "contact.")

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Fox’s known technique to Bialer in view of Mar’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Bialer in view of Mar teaches a base method using channel measurements and maximum likelihood estimation to determine vehicle state; (2) Fox teaches a specific technique of maximum likelihood accumulation in order to determine estimations; (3) one of ordinary skill in the art would have recognized that applying 


Regarding claim 20,
	Bialer teaches:
A system operable to determine a vehicle state, the system comprising: 
a transmitting node ([0169] – The signals can be transmitted from reference stations 54 and received by object 52 or from object 52 and received by reference stations 54.) operable to transmit an ultra-wide band (UWB) signal; ([0226] – best example is the Ultra-Wideband (UWB))  
a plurality of receiving nodes operable to receive the UWB signal transmitted by the transmitting node; (Id.)
a controller in communication with the transmitting node and the plurality of receiving nodes. wherein the controller is operable to: 
receive a UWB signal at a plurality of receiving nodes; (Id.)
compute plurality of channel-impulse responses (CIRs)from the UWB signal received from the plurality of receiving nodes; (Fig. 3 – partitioned observation vector; [0242] – observation vector… contains the received multipath first cluster plus noise samples, [0244] – receiver obtains K independent observation vectors; [0235] – channel is assumed to be a time invariant multipath channel with impulse response given by Eq. 1)
generate a plurality of maximum likelihood vehicle matrices by correlating the plurality of CIRs to a corpus of reference CIRs relating to a plurality of vehicle states; (Fig. 17, element 12; Ex. 8 – matrix R; [0118] – each received signal is processed using a matrix R featuring a characteristic power delay profile and a characteristic signal waveform; characteristic power delay profile and characteristic signal waveform correspond to reference CIRs; received signals processed using matrix R correspond to maximum likelihood vehicle matrices )
and determine the (Fig. 17, [0149, 0151] – position estimation typically employs a maximum likelihood (ML) procedure... ML procedure involves the calculation of matrix S where S is a function of the (unknown) position p… S comprises contributions from each signal in a statistically independent manner.)

Bialer does not teach:
determining the vehicle state by summing the plurality of maximum likelihood vehicle matrices

Mar teaches:
determining the vehicle state by  (Fig. 9; [section 2, col. 2, lines 16-17] – student sitting in the driver seat will change the channel characterization of multipath wave reflection)

Mar does not teach:
summing the plurality of maximum likelihood vehicle matrices

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Mar’s known technique to Bialer’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Bialer teaches a base method of UWB channel measurement; (2) Mar teaches using UWB channel measurements to determine whether a user is situated within a vehicle and whether a window is open or closed; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Fox teaches:
summing the plurality of maximum likelihood vehicle matrices ([0184] – cumulative likelihood computations; [0177] – only the tracks that build up (likelihood) in excess of a second threshold become “detections”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Fox’s known technique to Bialer in view of Mar’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Bialer in view of Mar teaches a base method using channel measurements and maximum likelihood estimation to determine vehicle state; (2) Fox teaches a specific technique of maximum likelihood accumulation in order to determine estimations; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JULIANA CROSS/               Examiner, Art Unit 3648           
                                                                                                                                                                              /ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648